DETAILED ACTION
Status of Claims

Applicant’s amendments and remarks in the reply filed 10/5/2021 have been acknowledged and entered.  Claims 1, 3-7, 10-14, 21-31 are pending. Claims 2, 8, 9, and 15-20 are canceled; claims 21-31 have been added by this amendment.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Kim on 12/31/2021.

The application has been amended as follows: 
In Claim 3, please replace “The method of claim 2” with the following:
	--The method of claim 1--.
In Claim 31, please replace “The method of claim 39” with the following:
	--The method of claim 29--.


Allowed Claims 
Claims 1, 3-7, 10-14, and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims have been amended to introduce limitations indicated as allowable subject matter in the previous Office action. The closest prior art of record is that of Printz as discussed above.  Printz teaches a rinsing method for rinsing substrates with streams of liquid and gases.  Printz does not teach that the second, third, and fifth streams of liquid are applied for a second duration of time shorter than the first duration, as required by amended Claim 1. Printz does not teach or fairly suggest a method including applying a first stream of liquid along a line starting from an initial point on the wafer adjacent to the center of the wafer, through the center of the wafer, and ending at an edge of the wafer; and applying a second stream of liquid along the line starting from an offset point adjacent to the initial point and ending at the edge of the wafer, wherein the first stream of liquid and the second stream of liquid are applied at the same time at a first angle under 90 degrees from a surface of a wafer; and applying a stream of gas along the line starting from the initial point and ending at the edge of the wafer, wherein the stream of gas is at the first angle from the surface of the wafer, as required by Claims 10-14 and 21-31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714